Title: From George Washington to Countess of Tankerville, 30 October 1783
From: Washington, George
To: Countess of Tankerville


                        My Lady,
                            Princeton in the State of New Jersey Octr 30th 83
                        
                        About ten days ago I had the honor to receive your Ladyships favor of the 21st of June from London.
                        It is painful to me to be under the necessity of declining the trust which the Earl of Tankerville &
                            your other Son the Honble Mr Bennett have invested me with—To discharge the duties of which, your Ladyships state of
                            matters & request, would be strong excitements, if My situation was not such as would render it an act of
                            injustice in me to undertake what I am sure I could not execute.
                        I am not yet returned to Virginia after an absence of almost nine years from My family & home—I have
                            every reason to believe that my private concerns there are in a very deranged State but this does not give me so much pain
                            as to know that those of others wch had been committed to my care, are suffering equally—To
                            recover all these from the disorder into which they have run will be attended with more difficulty & require a
                            much longer time than comports with that ease, & freedom from care, of which I stand very much in need.
                        Being altogether unacquainted with such a Gentleman as Colo. Robert I. Howe of Alexandria (the second person
                            named in the Power of Attorney) unless thereby is meant Major Genl Robert Howe, who neither is, or ever was of that place.
                            I have sent it to Edmd Randolph Esqr. the Attorney General.who, no doubt will advice you of his intention, &what
                            further ought to be done. I have the honor to be &c.
                        
                            Go: Washington
                        
                    